Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-13,
Group II, Claims 14-15,
Group III, Claims 16-18,
Group IV, Claims 19-20;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
A) The Groups I and II are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of a second PCB disposed in the second space; at least one wiring member electrically connecting the first and second PCBs; and a supporting member disposed between the second conductive member and the second PCB in the second space, the supporting member including a conductive region, wherein the second conductive member is electrically connected to the second PCB through the conductive region and electrically connected to the ground of the first PCB through the wiring member, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 14 of Group II; and the limitations of a conductive adhesive member disposed between the polymer member and each of the first and second conductive members, and wherein the second conductive member is electrically connected to the ground of the first PCB through the conductive adhesive member, in 
B) The Groups I and III are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of a supporting member disposed between the second conductive member and the second PCB in the second space, the supporting member including a conductive region, wherein the second conductive member is electrically connected to the second PCB through the conductive region and electrically connected to the ground of the first PCB through the wiring member, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 16 of Group III; and the limitations of wherein the second conductive member is electrically connected to the first conductive member through at least a portion of the wiring member, in the subcombination claim 16 of Group III, which do not require by the subcombination claim 1 of Group I.
C) The Groups I and IV are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of a supporting member disposed between the second conductive member and the second PCB in the second space, the supporting member including a conductive region, wherein the second conductive member is electrically connected to the second PCB through the conductive region and electrically connected to the ground of the first PCB through the wiring member, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 19 of Group IV; and the limitations of 
D) The Groups II and III are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of a conductive adhesive member disposed between the polymer member and each of the first and second conductive members, and wherein the second conductive member is electrically connected to the ground of the first PCB through the conductive adhesive member, in the subcombination claim 14 of Group II, which do not require by the subcombination claim 16 of Group III; and the limitations of a second PCB disposed in the second space; at least one wiring member electrically connecting the first and second PCBs; and wherein the second conductive member is electrically connected to the first conductive member through at least a portion of the wiring member, in the subcombination claim 16 of Group III, which do not require by the subcombination claim 14 of Group II.
E) The Groups II and IV are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 

F) The Groups III and IV are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of wherein the second conductive member is electrically connected to the first conductive member through at least a portion of the wiring member, in the subcombination claim 16 of Group III, which do not require by the subcombination claim 19 of Group IV; and the limitations of a touch panel disposed between the window and the display panel, at least partially extending to the second space, and having a second FPCB electrically connected to the second PCB; and a second conductive member electrically connected to the second FPCB, wherein the second conductive member is electrically connected to the ground of the first PCB through the second PCB and the wiring member, in the subcombination claim 19 of Group IV, which do not require by the subcombination claim 16 of Group III.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848